           Case 2:20-mj-00563-BNW Document 16
                                           15 Filed 10/26/20
                                                    10/21/20 Page 1 of 3




 1   RENE L. VALLADARES
     Federal Public Defender
 2   State Bar No. 11479
     KATHRYN C. NEWMAN
 3   Assistant Federal Public Defender
     Nevada State Bar No. 13733
 4   411 E. Bonneville, Ste. 250
     Las Vegas, Nevada 89101
 5   (702) 388-6577/Phone
     (702) 388-6261/Fax
 6   Kathryn_Newman@fd.org

 7   Attorney for Jose Manuel Armenta-Liera

 8
                                 UNITED STATES DISTRICT COURT
 9
                                      DISTRICT OF NEVADA
10
11   UNITED STATES OF AMERICA,                           Case No. 2:20-mj-00563-BNW

12                  Plaintiff,                               STIPULATION TO CONTINUE
                                                               PRELIMINARY HEARING
13          v.
                                                                   (Second Request)
14   JOSE MANUEL ARMENTA-LIERA,

15                  Defendant.

16
17          IT IS HEREBY STIPULATED AND AGREED, by and between Nicholas A.
18   Trutanich, United States Attorney, and Jared Grimmer, Assistant United States Attorney,
19   counsel for the United States of America, and Rene L. Valladares, Federal Public Defender,
20   and Kathryn C. Newman, Assistant Federal Public Defender, counsel for Jose Manuel Armenta-
21   Liera, that the Preliminary Hearing currently scheduled on October 27, 2020, be vacated and
22   continued to a date and time convenient to the Court, but no sooner than sixty (60) days.
23          This Stipulation is entered into for the following reasons:
24          1.      A Waiver of an Indictment, Plea, and Sentencing Hearing is currently scheduled
25   for December 4, 2020 in this case.
26          2.      The defendant is in custody and agrees with the need for the continuance.
         Case 2:20-mj-00563-BNW Document 16
                                         15 Filed 10/26/20
                                                  10/21/20 Page 2 of 3




 1        3.     The parties agree to the continuance.
 2        This is the second request for a continuance of the preliminary hearing.
 3        DATED this 21st day of October, 2020.
 4
 5   RENE L. VALLADARES                            NICHOLAS A. TRUTANICH
     Federal Public Defender                       United States Attorney
 6
 7     /s/ Kathryn C. Newman                         /s/ Jared Grimmer
     By_____________________________               By_____________________________
 8   KATHRYN C. NEWMAN                             JARED GRIMMER
     Assistant Federal Public Defender             Assistant United States Attorney
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
                                                  2
           Case 2:20-mj-00563-BNW Document 16
                                           15 Filed 10/26/20
                                                    10/21/20 Page 3 of 3




 1                              UNITED STATES DISTRICT COURT

 2                                   DISTRICT OF NEVADA

 3
     UNITED STATES OF AMERICA,                         Case No. 2:20-mj-00563-BNW
 4
                   Plaintiff,                          ORDER
 5
            v.
 6
     JOSE MANUEL ARMENTA-LIERA,
 7
                   Defendant.
 8
 9
10          IT IS THEREFORE ORDERED that the preliminary hearing currently scheduled for

11                                                                       01/05/2021 at 3:00atPM
     Tuesday, October 27, 2020 at 2:00 p.m., be vacated and continued to ________________     the

12   hour of ___:___ __.m.

13          DATED October   26,of2020.
                  this ___ day    October, 2020.

14
15
                                                UNITED STATES MAGISTRATE JUDGE
16
17
18
19
20
21
22
23
24
25
26
                                                   3
